DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 3/30/22. Previously filed 35 USC 112 rejections have been withdrawn. Claim 15 has been canceled. Claim 16 has been newly added. Claims 10-14 are withdrawn. Claims 1, 2, 5, 11-14 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Boote USPA_20100179725_A1.
1.	Regarding claims 1 and 16, Hochstein teaches a laminated glass pane having a first glass layer 12 and a second glass layer 18 (column 3, lines 32-36), 
wherein at least one first electrically conducting structure 30 and a second electrically conducting structure 32 are arranged between the first glass layer and the second glass layer (figure 2), 
wherein the first electrically conducting structure and the second electrically conducting structure are arranged spaced apart from one another, wherein the first electrically conducting structure at least partially overlaps the second electrically conducting structure in a perpendicular orientation relative to the first glass layer (figure 2, where the electrically conducting structures are overlapping in a direction parallel to the surface of the first glass layer, and the perpendicular orientation is in the thickness direction of the first glass layer), 
wherein the first electrically conducting structure is associated with a first electrical element, and wherein the first electrical element is a capacitive sensor (column 3, lines 27-31). Hochstein teaches that the second electrically conducting structure is associated with a second electrical element (a capacitive sensor, column 4, lines 16-19, where the first and second electrical elements need not be different or separate electrical elements).
2.	However, Hochstein does not disclose one of its structures providing a ground potential while the other providing a different potential.
3.	Boote discloses a touch control glazing comprising: 
a first transparent glazing having a first main surface (Boote at Figs. 2, 5 9); 
a capacitive touch sensitive device comprising a touch sensitive structure (Figs. 2, 9, ) discloses “Switch arrangement 114 includes switch interfaces 121 in the form of capacitive touch switches for detecting when an operator's hand is approaching or touching one of the capacitive switches.”, as well as sensing rain (corresponds to claimed rain sensor of instant Claim 2) (paragraph 0018); 
the touch sensitive structure comprising a ground electrode and a touch electrode having a touch sensitive area,… the touch electrode and the ground electrode being electrically insulated from one another by a dividing line (Figs. 9-11, in particular, ¶ [0075], switch interface 121a sensing electrode; ¶ [0079] discloses “Each conductor 143 is located between a pair of shield conductors 144 (guard electrodes) which are driven with a signal identical to, but isolated from the signal imposed on each switch interface 121 and thus corresponding conductor 143. Alternatively, the shield conductors 144 are connected to ground. The shield conductors 144 are bound to the carrier substrate 122.”); 
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated glass panes, of Hochstein, by the inclusion of different electrically conducting structures where one can be grounded while the other having a different potential, as disclosed by Boote. One of ordinary skill in the art would have been motivated in doing so to increase the utility of its invention by enabling such a “switch” option.
Regarding claim 2, Hochstein in view of Boote suggests one of them being a rain sensor (Title).
Regarding claim 4, Hochstein in view of Boote suggests a combination film (interlayer 24) between the first glass layer and the second glass layer, wherein the combination film contains polyvinyl butyral (PVB) (column 3, lines 37-44). 
Regarding claim 5, Hochstein in view of Boote suggests an electrical connection to the first electrically conducting structure and the second electrically conducting structure, wherein the electrical connection is arranged through the second glass layer (column 4, lines 22-34) or at the edge of the first glass layer (figure 3).
Regarding claim 6, Hochstein in view of Boote suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on at least one inlet (interlayer 24, column 3, lines 45-50).
Regarding claim 7, Hochstein in view of Boote suggests the laminated glass pane with the PVB inlet (column 3, lines 45-50). Hochstein does not explicitly teach polyethylene terephthalate. However, the use of polyethylene terephthalate is an obvious variant to polyvinyl butyral, as evidenced by Applicant’s specification showing PVB and PET as alternatives for the combination film (as-filed specification, page 7, lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the PVB inlet of Hochstein with a PET inlet. 
Regarding claim 8, Hochstein in view of Boote suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on an inlet, wherein the inlet has a film (column 3, lines 45-50). 
Please note, claim 8 includes product by process language (folded).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hochstein appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 9, Hochstein in view of Boote suggests that the first electrically conducting structure is arranged on the first glass layer and the second electrically conducting structure is arranged on the first glass layer (figure 3). However, “[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the second electrically conducting structure does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Boote USPA_20100179725_A1, as applied to claim 1 above, and further in view of US 2017/0232713 Mannheim Astete et al.
Regarding claim 3, Hochstein in view of Boote suggests the laminated glass pane, but does not teach a black print. Mannheim Astete teaches a vehicle windshield product including a black print at least partially at a location of the first electrically conducting structure (paragraphs 0023 and 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the black print of Mannheim Astete in the product of Hochstein because a black print serves to obscure unsightly wires and other elements (paragraphs 0023 and 0025). 
Claims 1, 2, 4-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Masaki US 2015/0165965.
1.	Regarding claims 1 and 16, Hochstein teaches a laminated glass pane having a first glass layer 12 and a second glass layer 18 (column 3, lines 32-36), 
wherein at least one first electrically conducting structure 30 and a second electrically conducting structure 32 are arranged between the first glass layer and the second glass layer (figure 2), 
wherein the first electrically conducting structure and the second electrically conducting structure are arranged spaced apart from one another, wherein the first electrically conducting structure at least partially overlaps the second electrically conducting structure in a perpendicular orientation relative to the first glass layer (figure 2, where the electrically conducting structures are overlapping in a direction parallel to the surface of the first glass layer, and the perpendicular orientation is in the thickness direction of the first glass layer), 
wherein the first electrically conducting structure is associated with a first electrical element, and wherein the first electrical element is a capacitive sensor (column 3, lines 27-31). Hochstein teaches that the second electrically conducting structure is associated with a second electrical element (a capacitive sensor, column 4, lines 16-19, where the first and second electrical elements need not be different or separate electrical elements).
2.	However, Hochstein does not disclose one of its structures providing a ground potential while the other providing a different potential.
3.	Masaki discloses a lighting laminated glazing (Abstract) comprising:
a first transparent glazing (Fig. 1, #2);
a second glazing (#1);
an intermediate layer (#3, 3’, 4) made of thermoplastic material, laminating the second glazing (#1) to the first transparent glazing (#2; [0108]-[0109]);
an electrically conductive layer (Fig. 2, #7) disposed between the first transparent glazing (#2) and the second glazing (#1), preferably transparent ([0118]; [0122]);
a capacitive touch sensitive device comprising a capacitive touch sensitive structure formed in said electrically conductive layer (Fig. 3; [0123]), the capacitive touch sensitive structure comprising a ground electrode and a touch electrode (#19) having a touch sensitive area ([0123]-[0124]). 
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated glass panes, of Hochstein, by the inclusion of different electrically conducting structures where one can be grounded while the other having a different potential, as disclosed by Masaki. One of ordinary skill in the art would have been motivated in doing so to increase the utility of its invention by enabling such a “switch” option.
Regarding claim 2, Hochstein in view of Masaki suggests one of them being a rain sensor (Title).
Regarding claim 4, Hochstein in view of Masaki suggests a combination film (interlayer 24) between the first glass layer and the second glass layer, wherein the combination film contains polyvinyl butyral (PVB) (column 3, lines 37-44). 
Regarding claim 5, Hochstein in view of Masaki suggests an electrical connection to the first electrically conducting structure and the second electrically conducting structure, wherein the electrical connection is arranged through the second glass layer (column 4, lines 22-34) or at the edge of the first glass layer (figure 3).
Regarding claim 6, Hochstein in view of Masaki suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on at least one inlet (interlayer 24, column 3, lines 45-50).
Regarding claim 7, Hochstein in view of Masaki suggests the laminated glass pane with the PVB inlet (column 3, lines 45-50). Hochstein does not explicitly teach polyethylene terephthalate. However, the use of polyethylene terephthalate is an obvious variant to polyvinyl butyral, as evidenced by Applicant’s specification showing PVB and PET as alternatives for the combination film (as-filed specification, page 7, lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the PVB inlet of Hochstein with a PET inlet. 
Regarding claim 8, Hochstein in view of Masaki suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on an inlet, wherein the inlet has a film (column 3, lines 45-50). 
Please note, claim 8 includes product by process language (folded).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hochstein appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 9, Hochstein in view of Masaki suggests that the first electrically conducting structure is arranged on the first glass layer and the second electrically conducting structure is arranged on the first glass layer (figure 3). However, “[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the second electrically conducting structure does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Masaki USPA_2015/0165965_A1, as applied to claim 1 above, and further in view of US 2017/0232713 Mannheim Astete et al.
Regarding claim 3, Hochstein in view of Masaki suggests the laminated glass pane, but does not teach a black print. Mannheim Astete teaches a vehicle windshield product including a black print at least partially at a location of the first electrically conducting structure (paragraphs 0023 and 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the black print of Mannheim Astete in the product of Hochstein because a black print serves to obscure unsightly wires and other elements (paragraphs 0023 and 0025). 
Claims 1, 2, 4-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Keller US 2016/0179244 A1.
1.	Regarding claims 1 and 16, Hochstein teaches a laminated glass pane having a first glass layer 12 and a second glass layer 18 (column 3, lines 32-36), 
wherein at least one first electrically conducting structure 30 and a second electrically conducting structure 32 are arranged between the first glass layer and the second glass layer (figure 2), 
wherein the first electrically conducting structure and the second electrically conducting structure are arranged spaced apart from one another, wherein the first electrically conducting structure at least partially overlaps the second electrically conducting structure in a perpendicular orientation relative to the first glass layer (figure 2, where the electrically conducting structures are overlapping in a direction parallel to the surface of the first glass layer, and the perpendicular orientation is in the thickness direction of the first glass layer), 
wherein the first electrically conducting structure is associated with a first electrical element, and wherein the first electrical element is a capacitive sensor (column 3, lines 27-31). Hochstein teaches that the second electrically conducting structure is associated with a second electrical element (a capacitive sensor, column 4, lines 16-19, where the first and second electrical elements need not be different or separate electrical elements).
2.	However, Hochstein does not disclose one of its structures providing a ground potential while the other providing a different potential.
3.	Keller does disclose that that the touch electrode is surrounded by the ground electrode (Keller at Fig. 2; ¶ [0024]-[0025] discloses “FIG. 2 is an example schematic diagram illustrating a capacitive sense pad 150. In an example, each sense pad 150 includes a ring contact 240 and a reference voltage or ground 250 surrounding or circumscribing the ring contact 240, such that there is at least some space 260 between the ring contact 240 and the ground 250. In an example, the sense pad 150 is associated with a parameter that is configured to change as an input device (e.g., a user finger, stylus) (not shown) approaches or withdraws from the sense pad 150.’).
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated glass panes, of Hochstein, by the inclusion of different electrically conducting structures where one can be grounded while the other having a different potential, as disclosed by Keller. One of ordinary skill in the art would have been motivated in doing so to increase the utility of its invention by enabling such a “switch” option.
Regarding claim 2, Hochstein in view of Keller suggests one of them being a rain sensor (Title).
Regarding claim 4, Hochstein in view of Keller suggests a combination film (interlayer 24) between the first glass layer and the second glass layer, wherein the combination film contains polyvinyl butyral (PVB) (column 3, lines 37-44). 
Regarding claim 5, Hochstein in view of Keller suggests an electrical connection to the first electrically conducting structure and the second electrically conducting structure, wherein the electrical connection is arranged through the second glass layer (column 4, lines 22-34) or at the edge of the first glass layer (figure 3).
Regarding claim 6, Hochstein in view of Keller suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on at least one inlet (interlayer 24, column 3, lines 45-50).
Regarding claim 7, Hochstein in view of Keller suggests the laminated glass pane with the PVB inlet (column 3, lines 45-50). Hochstein does not explicitly teach polyethylene terephthalate. However, the use of polyethylene terephthalate is an obvious variant to polyvinyl butyral, as evidenced by Applicant’s specification showing PVB and PET as alternatives for the combination film (as-filed specification, page 7, lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the PVB inlet of Hochstein with a PET inlet. 
Regarding claim 8, Hochstein in view of Keller suggests that the first electrically conducting structure and the second electrically conducting structure are arranged on an inlet, wherein the inlet has a film (column 3, lines 45-50). 
Please note, claim 8 includes product by process language (folded).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hochstein appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 9, Hochstein in view of Keller suggests that the first electrically conducting structure is arranged on the first glass layer and the second electrically conducting structure is arranged on the first glass layer (figure 3). However, “[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the second electrically conducting structure does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein in view of Keller US 2016/0179244 A1_A1, as applied to claim 1 above, and further in view of US 2017/0232713 Mannheim Astete et al.
Regarding claim 3, Hochstein in view of Keller suggests the laminated glass pane, but does not teach a black print. Mannheim Astete teaches a vehicle windshield product including a black print at least partially at a location of the first electrically conducting structure (paragraphs 0023 and 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the black print of Mannheim Astete in the product of Hochstein because a black print serves to obscure unsightly wires and other elements (paragraphs 0023 and 0025). 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 26, 2022